DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I, claims 1-16, drawn to a power semiconductor, in the reply filed on 02/08/2022 is acknowledged.
Claims 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It appears this should be “dimension”.

“a first gate electrode” in line 20 has unclear antecedent basis because the limitation appears earlier in the claim. 
“the second direction”, at the bottom of first page in claim 1, lacks antecedent basis. It should be --dimension--.
Regarding claims 2-16, the limitation “a power semiconductor” in the beginning of the claims has unclear antecedent basis. The claims intend to refer to the power semiconductor of claim 1, but fail to do so. It should be “the power semiconductor device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-7, 9-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu, U.S. Pat. Pub. 2017/0243962, hereafter Lu.
Regarding claim 1, Lu discloses (Figs 1-4, see Fig. 2) a power semiconductor –device--, comprising: an emitter side (top side) and a collector side (bottom side) separated in a second dimension (vertically), wherein an emitter electrode [55] is operatively connected to the emitter side (top side) and a collector electrode [56] is operatively connected to the collector side (bottom surface), and wherein the power semiconductor device further comprises: 

a first base layer [24] of a second conductivity type (p-type), arranged between the drift layer and the emitter electrode (see Figs 2 and 4), which first base layer extends longitudinally in a first dimension (horizontally in Fig. 2, into the plane of sight) in a top view plane; 
a source region [26] of the first conductivity type (n-type) with a higher doping concentration than the drift layer (par. [0052], n+-type, which is higher than n-type or n- -type) embedded within the first base layer [24] at the emitter side, wherein the source region contacts the emitter electrode [55] and extends longitudinally in the first --dimension-- (horizontally in Fig. 2, into the plane of sight) , and laterally in a third dimension (left – right) to a first gate electrode [53]; 
a second base layer[28]  of the second conductivity type (p+, par. [0052])) with a higher doping concentration than the first base layer (par. [0052], p+ denotes heavy doping), embedded within the first base layer [24] at the emitter side extending deeper than the source region [26] in the second dimension (vertically), wherein the second base layer [28] contacts the emitter electrode  through a contact opening (opening in the insulating layer [54]; 
--the-- first gate electrode [53], arranged on top of the emitter side and electrically insulated [52] from the first base layer [24], the source region [26] and the drift layer [22] by a first insulating layer [52], 
wherein a lateral / horizontal channel is formed between the emitter electrode, the source region, the first base layer and the drift layer when a positive gate bias is applied to the first gate electrode (The channel is formed under the first gate electrode [53], [52] and  satisfies this limitation); and 
a plurality of trenches [32] embedding second gate electrodes [32] (trench electrodes at emitter voltage are defined as trench gates, see claim 5 of the instant application; this electrode is connected to 
wherein a vertical channel is formed between the lateral/horizontal channel, the first base layer, and the drift layer when a positive gate bias is applied to second gate electrode (the channel is formed near the trench electrode, since this is a vertical IGBT).
Regarding claim 2, Lu further discloses (Fig. 12, in this layout the base and the trench gates run as stripes perpendicular to each other, as seen in the Fig.) wherein: the first base is shaped with stripes with their length parallel to the first dimension, and their width parallel to the third dimension in a top view plane;
 the trenches are shaped with stripes in another direction orthogonal to the stripes of the first base layer, the stripes of the trenches are divided into rectangles spaced apart from each other by the stripes of the first base layer.
Regarding claim 4, Lu further discloses (par. [0061]) wherein at least a portion of the second gate electrodes [32] are electrically connected to the emitter electrode [55].
Regarding claim 6 Lu further discloses (par. [0059], Fig. 2) further comprising a buffer layer [46] of the first conductivity type (n-type) with a higher doping concentration than the drift layer [22], arranged between the drift layer [22] and the collector electrode [56].
Regarding claim 7, Lu further discloses (Figs 1-4, see Fig. 2)   further comprising: a collector layer [29] of the second conductivity type (p-type) arranged on the collector side between the drift layer [22] and the collector electrode[56]; and/or 
a buffer layer [46] of the first conductivity type (n-type) with a higher doping concentration than the drift layer arranged on the collector side between the drift layer [22] and the collector electrode [56] (par. [0059]).

Regarding claim 10, Lu further discloses (par. [0122]) wherein a dopant of the source region comprises Phosphorous or Arsenic ions.
Regarding claim 11, Lu further discloses (par. [0122] Fig. 2) wherein a dopant of the second base comprises Boron ions, wherein the dopant [28] at least partially covers a lower part of the source region [26] while ensuring that the lateral / horizontal channel is formed between the emitter electrode, the source region, the first base layer and the drift layer when a positive voltage bias is applied to the first gate electrode. (This limitation is inherent I this geometry since the channel is formed along the gate insulator)
Regarding claim 12, Lu further discloses (Figs 2,4) wherein a carrier enhancement layer of the first conductivity type (these can be, e.g. layers [44], [42] of n-type of higher concentration than the drift layer) separates the drift layer [22] and the first base layer [24]. 
Regarding claim 13, Lu further discloses (par. [0122]) wherein a dopant of the carrier enhancement layer comprises Phosphorous ions.
Regarding claim 16, Lu further discloses (Fig. 1) wherein the power semiconductor has a stripe layout design.

Claim(s) 1, 3, and 5-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et. al., U.S. Pat. Pub. 2018/0261666, hereafter Zeng.
Regarding claim 1, Zeng discloses (Figs 1-8, see, e.g.,  Fig. 2) a power semiconductor –device--, comprising: an emitter side (top side) and a collector side (bottom side) separated in a second dimension (vertically), wherein an emitter electrode [18] is operatively connected to the emitter side 
a drift layer [22] of a first conductivity type (n-type), arranged between the emitter side (top) and the collector side (bottom); 
a first base layer [20] of a second conductivity type (p-type), arranged between the drift layer and the emitter electrode (see Fig. 2), which first base layer extends longitudinally in a first dimension (horizontally in Fig. 2, into the plane of sight) in a top view plane; 
a source region [19] (some notations are missing in Fig. 2, but are present in Fig. 1 or other Figs) of the first conductivity type (n-type) with a higher doping concentration than the drift layer (n++-type, which is higher than n- -type) embedded within the first base layer [20] at the emitter side, wherein the source region contacts the emitter electrode [18] and extends longitudinally in the first --dimension-- (horizontally in Fig. 2, into the plane of sight) , and laterally in a third dimension (left – right) to a first gate electrode [10]; 
a second base layer[26]  of the second conductivity type (p+) with a higher doping concentration than the first base layer (p+ denotes heavy p-type doping, higher than p), embedded within the first base layer [20] at the emitter side extending deeper than the source region [19] in the second dimension (vertically), wherein the second base layer [26] contacts the emitter electrode [18] through a contact opening (opening in the dielectric layer [28]; 
--the-- first gate electrode [10], arranged on top of the emitter side and electrically insulated (Gate Oxide) from the first base layer [20], the source region [19] and the drift layer [22] by a first insulating layer [gate oxide], 
wherein a lateral / horizontal channel is formed between the emitter electrode, the source region, the first base layer and the drift layer when a positive gate bias is applied to the first gate electrode (The channel is formed under the first gate electrode [10] and satisfies this limitation); and 

wherein a vertical channel is formed between the lateral/horizontal channel, the first base layer, and the drift layer when a positive gate bias is applied to second gate electrode [12] (the channel is formed near the trench electrode, since this is a vertical IGBT).
Regarding claim 3, Zeng further discloses (Figs 1-8, see, e.g. Fig. 2) wherein the first and second gate electrodes are electrically connected.
Regarding claim 5, Zeng further discloses (Figs 1-8, see, e.g. Fig. 4) wherein at least a portion of the second gate electrodes are electrically floating (e.g., [78] in Fig. 4 can be considered electrically floating portion of second gate electrode).
Regarding claim 6 Zeng further discloses (Figs. 1-8, see Fig. 2) further comprising a buffer layer [N-buffer] of the first conductivity type (n-type) with a higher doping concentration than the drift layer [22], arranged between the drift layer [22] and the collector electrode [16].
Regarding claim 7, Zeng further discloses (Figs 1-8, see Fig. 2)   further comprising: a collector layer [50] of the second conductivity type (p-type) arranged on the collector side between the drift layer [22] and the collector electrode[16]; and/or 
a buffer layer [36] of the first conductivity type (n-type) with a higher doping concentration than the drift layer [22] arranged on the collector side between the drift layer [22] and the collector electrode [16] .
Regarding claim 12, Zeng further discloses (Figs 1-8, see Fig. 2, par. [0035]) wherein a carrier enhancement layer [54] of the first conductivity type (n-type) separates the drift layer [22] and the first base layer [20].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, U.S. Pat. Pub. 2017/0243962, hereafter Lu.
Regarding claim 8, Lu discloses everything as applied above. Lu fails to explicitly disclose further comprising a reverse conducting type device with a collector short layer of the first conductivity type arranged at the collector side between the collector electrode and the buffer layer.
However, this limitation is obvious over Lu because the Examiner takes an Official Notice that a reverse conducting type IGBT device with properties defined in the claim are well known in the art as a way to integrate a diode with IGBT transistor on a single chip to avoid voltage spikes during switching that can damage the device

Regarding claim 15, Lu discloses everything as applied above. The limitation concerns the limitation on a distance in transistor design. The limitation is obvious over Lu because rescaling of transistors is routine in the art. (MPEP, Latest Edition 2144.04.IV.A)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817